Citation Nr: 0026221	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar myositis.

2.  Entitlement to an increased (compensable) evaluation for 
right shoulder tendonitis.  

3.  Entitlement to an increased (compensable) evaluation for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to an increased (compensable) 
evaluation for left eye pterygium was included in the 
November 1998 statement of the case, and the veteran's 
January 1999 VA Form 9, Appeal to the Board of Veterans' 
Appeals, indicated that he wished to appeal all of the issues 
listed on the statement of the case.  However, the veteran 
testified at the April 1999 hearing that he no longer desired 
to appeal this issue.  Therefore, the issue of entitlement to 
a compensable evaluation for a left eye pterygium is 
withdrawn, and will not be considered in the current 
decision.

The Board notes that the evaluation for the veteran's lumbar 
myositis was increased to 10 percent in an August 1999 rating 
decision promulgated during the course of the current appeal.  
The veteran has not indicated that he is satisfied with the 
10 percent evaluation.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the issue of the evaluation for 
the veteran's lumbar myositis remains on appeal.  


FINDINGS OF FACT

1.  The veteran's lumbar myositis is productive of 
symptomatology that more nearly resembles that of 
characteristic pain on motion, without evidence of limitation 
of motion of the lumbar spine.  

2.  The veteran retains full range of motion of the right 
shoulder without objective evidence of pain, and the June 
1998 VA examiner indicated that no current disability was 
found. 

3.  The veteran has testified that he experiences a couple of 
headaches each month, but the evidence shows that he is able 
to continue work, and that his headaches are never 
prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, 
Diagnostic Codes 5021, 5295 (1999).  

2.  The criteria for a compensable evaluation for right 
shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, 
Diagnostic Codes 5201 (1999).  

3.  The criteria for a compensable evaluation for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).



Lumbar Myositis

The veteran contends that the 10 percent evaluation currently 
in effect for his service connected lumbar myositis is 
inadequate to reflect its current level of severity.  He 
states that he experiences some pain on almost a daily basis, 
but especially after prolonged standing or sitting at his 
job, or after strenuous work around his home.  

The record indicates that entitlement to service connection 
for paravertebral lumbar myositis was established in a 
February 1975 rating decision.  A zero percent rating was 
assigned for this disability.  The zero percent rating 
remained in effect until the evaluation was increased to the 
current 10 percent rating in an August 1999 rating decision.  

Myositis is evaluated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5021.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  This rating code does not 
contain provisions for a zero percent evaluation.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The rating code for lumbosacral strain is also for 
consideration.  Severe lumbosacral strain is evaluated as 40 
percent disabling, and is characterized by symptomatology 
such as listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of these symptoms with abnormal mobility 
on forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the report of a VA 
examination of the joints conducted in June 1998.  The 
veteran said that there was no history of injury or treatment 
during service.  He stated that as he got older and did heavy 
work such as yard work or any heavy lifting, he would have 
back pain.  This was treated with over the counter 
medication.  The veteran also indicated that he would 
experience a backache at the end of his eight hour shift 
doing microfilming.  On examination, there was a full range 
of motion, with no weakness or spasm.  He said that this was 
a good day, and that he was not experiencing any discomfort.  
There was 35 degrees of lateral flexion, 35 degrees rotation, 
40 degrees posterior extension, and 90 degrees anterior 
flexion with no significant increase in paraspinal muscle 
spasm.  The impression was status post reported lumbar 
myositis, no disability at this examination.  An addendum 
noted that an X-ray study had been reviewed, and that this 
revealed incidental findings of degenerative joint disease of 
the back.  

VA treatment records dated October 1998 state that the 
veteran complained of right back pain of two weeks duration.  
This was described as a grabbing, spasming pain.  There was 
no hematuria or radiation.  On examination, there were tight 
corded and tender paraspinal muscles at about T9 to L1.  
There was no costovertebral angle tenderness.  The assessment 
was muscle strain and spasm.  

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1999.  He testified that he was not 
receiving ongoing treatment for his back, but that he always 
mentioned it at his check-ups, which were conducted every six 
months.  He said that he often experienced pain at the end of 
the day, which he believed was probably from prolonged 
standing or sitting.  He felt that he was unable to bend too 
much, and that his back kept him from exercising and 
participating in some of the sports he used to like.  The 
veteran said that strenuous work, such as yard work around 
the home, would cause pain.  See Transcript. 

The Board finds that the criteria for an evaluation in excess 
of 10 percent for the veteran's lumbar myositis have not been 
met.  The veteran has testified that he often has back pain 
at the end of the day, or after strenuous work.  Furthermore, 
the October 1998 treatment records confirm back pain for a 
two week period, including some spasms.  However, the June 
1998 VA examination found that the veteran retains a full 
range of motion of the lumbar spine, with no weakness or 
spasm.  The diagnosis was status post reported lumbar 
myositis, no disability at this examination.  There is no 
evidence of loss of lateral spine motion in a standing 
position.  The veteran has testified that he does not require 
any ongoing treatment for his back disability, and he has not 
missed any time from work as a result of this disability.  
Even with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 concerning pain, weakness, fatigability, and 
incoordination, the Board is unable to find that the 
veteran's symptomatology more nearly resembles that of the 
moderate loss of motion of the lumbar spine required for an 
increased evaluation under the rating code for limitation of 
motion of the lumbar spine, or that it more nearly resembles 
the symptomatology of spasms on extreme forward bending and 
loss of lateral motion required for an increased evaluation 
under the rating code for lumbosacral strain.  Therefore, 
entitlement to a higher evaluation is not warranted.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (1999).  

Right Shoulder

The veteran contends that the zero percent evaluation in 
effect for his right shoulder disability should be increased.  
He argues that he has continuous pain of the shoulder and 
decreased range of motion, as well as an inability to lift 
heavy weights.  

The record indicates that entitlement to service connection 
for tendonitis of the right shoulder was established in a 
November 1982 rating decision.  A zero percent evaluation was 
assigned for this disability, which currently remains in 
effect.  

The veteran's right shoulder disability is evaluated under 
the rating code for limitation of motion of the arm.  
Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The evidence shows that incidental degenerative changes of 
the right shoulder have been demonstrated on X-ray study.  
Therefore, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, the rating code for degenerative arthritis, are 
for consideration.  In addition, the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 must be considered.  

VA treatment records dated October 1997 show that the veteran 
was seen for follow up for several problems.  The veteran 
complained of occasional shoulder stiffness, which he said 
would be OK after a while. 

The veteran was afforded a VA examination of the joints in 
June 1998.  It was indicated the he believed that he might 
have dislocated his right shoulder while lifting weights 
during active service.  Currently, the veteran said that he 
had been told he had arthritis of the shoulder.  The examiner 
reviewed the veteran's VA medical records by computer, but 
did not see any mention of shoulder problems.  The veteran 
said that he used his shoulder a lot at work, and that at the 
end of an eight hour shift he would have pain.  He used over 
the counter medication for relief.  On examination, there was 
no tenderness in the right shoulder on passive range of 
motion testing.  The veteran had 180 degrees of forward 
elevation, 180 degrees of lateral abduction, 90 degrees of 
internal rotation, and 90 degrees of external rotation.  
There was no subjective pain.  An X-ray study revealed 
incidental findings of degenerative joint disease of the 
right shoulder.  The impression was right shoulder 
tendinitis, no disability this examination.  

At the April 1999 hearing, the veteran testified that his 
right shoulder hurt all of the time.  He said that he had 
initially hurt his shoulder while weight lifting, and that 
his shoulder would sometimes be numb and painful.  He was not 
receiving any current treatment, but said that he was unable 
to lift heavy weights and had reduced range of motion.  See 
Transcript. 

The Board finds that entitlement to a compensable evaluation 
for the veteran's right shoulder disability has not been 
demonstrated.  The veteran has testified that he has 
continuous pain of his shoulder and reduced range of motion, 
and the October 1997 treatment records noted complaints of 
occasional stiffness.  However, the June 1998 VA examination 
found that the veteran had 180 degrees of forward elevation, 
180 degrees of lateral abduction, 90 degrees of internal 
rotation, and 90 degrees of external rotation, which is 
normal range of motion.  38 C.F.R. § 4.71, Plate I (1999).  
There was no objective evidence of tenderness on motion 
testing, and no subjective complaints of pain.  The examiner 
stated that there was no disability shown on the examination.  
Therefore, as the veteran does not have limitation of arm 
motion to shoulder level, there is no basis for an increased 
evaluation under the rating code for limitation of arm 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Furthermore, as there is no medical evidence to confirm any 
limitation of motion, there is no basis for an increased 
evaluation under the rating code for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The provisions of 
38 C.F.R. §§ 4.40 and 4.59 have been noted, but the June 1998 
examination was negative for even subjective complaints of 
pain, and the impression was of no disability.  Therefore, 
these do not provide a basis for a compensable evaluation, 
and entitlement to an increased evaluation is not warranted.  

Migraine Headaches

The veteran contends that his headaches occur very 
frequently, and are debilitating enough to merit a 
compensable evaluation.  

The record indicates that entitlement to service connection 
for migraine headaches was established in a February 1975 
rating decision.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.  

The veteran's disability is evaluated under the rating code 
for migraines.  Migraine headaches which are very frequent 
and completely prostrating with prolonged attacks productive 
of severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits a 10 percent evaluation.  With attacks 
that are less frequent, a zero percent evaluation is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the June 1998 VA examination, the veteran stated that his 
headaches were on the left side.  His history was not one of 
migraines.  There was no aura or prodromal symptoms.  The 
headaches occurred approximately two or three times each 
year.  He stated that he developed pain in the left eye, 
followed by pain in the left side of his head, with pressure 
in the back of his head.  His eyes would sometimes tear.  
There was no history of aura, nausea, or vomiting.  The 
veteran was able to keep working during his headaches.  On 
examination, the ears, nose, and throat were normal, and the 
cranial nerves were intact.  The impression was status post 
headaches, no disability.  

The veteran testified at the April 1999 hearing that he was 
not receiving any treatment for his headaches other than over 
the counter pain medication.  He had been treated for them in 
the past, but did not like or feel able to go to the VA every 
time he had a headache.  The veteran said that he had 
headaches a couple of times each month.  He believed that 
they were bad, but he was able to keep working.  If they were 
really severe, he would take a stronger medication.  See 
Transcript.  

The Board finds that a compensable evaluation is not merited 
for the veteran's service connected headaches.  At the June 
1998 VA examination, the veteran reported having two to three 
headaches each year.  At the April 1999 hearing, he testified 
that they actually occurred more often, and that they 
occurred closer to a couple of times each month.  However, 
the June 1998 examination noted that the headaches did not 
include migraine symptoms such as an aura, nausea, or 
vomiting.  Furthermore, the examiner noted and the veteran 
testified that he is able to continue work during his 
headaches.  In other words, the veteran's headaches are not 
prostrating.  Therefore, as there is no evidence of 
prostrating attacks averaging one every two months for the 
past several months, entitlement to an increased evaluation 
is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Conclusion

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that the service- 
connected disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar myositis is denied. 

Entitlement to an increased (compensable) evaluation for 
right shoulder tendonitis is denied. 

Entitlement to an increased (compensable) evaluation for 
migraine headaches is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


